Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/440116. Claims 1-11 are canceled. Claims 12-20 are pending examination.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) claim(s) 12 is/are drawn to a system (i.e., a machine/manufacture). As such, claim 12 is/are drawn to one of the statutory categories of invention.
Claims 12-20 are directed to receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. Specifically, the claims recite receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelinood of a second user purchasing a product associated with the purchase category, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processor, memory, model merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processor, memory, model perform(s) the steps or functions of receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelinood of a second user purchasing a product associated with the purchase category. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processor, memory, model to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. As discussed above, taking the claim elements separately, the system, processor, memory, model perform(s) the steps or functions of receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelinood of a second user purchasing a product associated with the purchase category. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 12-20 further describe the abstract idea of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perevodchikov et al., (U.S. Patent No. US11138631B1) in view of McMullan et al., (U.S. Patent Application Publication No. 20160232557).
	As to Claim 1, Perevodchikov teaches a computer system comprising: a processor; (Fig. 1 Processor),a memory(Fig. 1 memory), in communication with the processor, the memory storing instructions that, when executed by the processor cause the processor to: receive purchase transaction data associated with one or more first users over time; (col. 4 lines 16-43: analyze a purchase history of customers that recently purchased one or more of the product identifiers associated with the brand), and (claim 1: identifying a first purchase history of the user), create structured data based on the purchase transaction data; (abstract: generating a predictive user behavior model for the target consumer segment based at least in part on selected user data), and (col. 11 lines 21-43: User data may be selected by selecting a first set of users that purchased a product within a first time interval…  The selected user data may include a purchase history for one or more users),use a recurrent neural network to build a model, using the structured data and the labels as training data; and (abstract: generating a predictive user behavior model for the target consumer segment based at least in part on selected user data) and (col. 5 lines 25-42: Upon merging the individual models to generate the merged model, the predictive user behavior model may be trained and evaluated using the original positive and negative user samples. For example, the predictive user behavior model may be used to generate customer scores for each user in the data set. The users may be ranked based at least in part on the customer score, and the predictive user behavior model may apply a rule (e.g., a determination as to whether a customer score meets a threshold) to determine whether a user is likely to be a new to brand customer or meets a similarity threshold with respect to users in either the positive or negative user sets. The results of the predictive user behavior model may be compared to the actual known results to evaluate an accuracy of the predictive user behavior model. If the predictive user behavior model meets an accuracy threshold, such as 70%, 80%, or 90% accuracy, or accuracy as determined by another metric, the predictive user behavior model may be published),predict a likelihood of a second user (claim 1: receiving a first indication that a first new user is viewing the website during a browsing session; determining that the first new user has not purchased the product during a third time interval; calculating a first customer score for the first new user using the predictive purchase model in real-time) purchasing a product associated with the purchase category, using the model; (claim 1: receiving a first indication that a first new user is viewing the website during a browsing session; determining that the first new user has not purchased the product during a third time interval; calculating a first customer score for the first new user using the predictive purchase model in real-time; monitoring a browsing behavior of the first new user; comparing the browsing behavior of the first new user to the first historical element; determining that the browsing behavior satisfies a browsing similarity threshold; determining an optimal delivery schedule, wherein the optimal delivery schedule comprises an optimal number of delivered impressions; determining a consumer segment modification threshold based at least in part on a number of previously delivered impressions relative to the optimal delivery schedule; determining that the first customer score meets the consumer segment modification threshold; assigning the first new user to the target consumer segment), (“Examiner interpretation: first new user is the second user, first user is the first user, in claim 1 the user is viewing the website and based on that the system is predicting purchase model based on historical element, historical element in claim 1 is defined as purchase history of the first user as following: determining a first historical element associated with the first set of users, wherein the first historical element is a number of browse node visits to a browse node associated with the product; determining a first number of interactions between the first user and the browse node during a second time interval that precedes the first time interval; determining a second historical element associated with the first set of users, wherein the second historical element is a number of product views at a website during the second time interval; determining a second number of interactions between the first user and the website during the second time interval; identifying a target consumer segment that comprises users that purchased the product), that means claim 1 is predicting a likelihood what the second user going to purchase based on the purchase categories of the first user using a model).
Perevodchikov does not teach identify purchase transactions in the structured data that are associated with a purchase category;
label the transactions associated with the purchase category.
However McMullan teaches identify purchase transactions in the structured data that are associated with a purchase category; (0021: the engine 124 identifies… the purchase transaction… and assigns a category to the purchase transaction based on a type of the product and/or service involved in the purchase transaction (e.g., a hotel room category, a rental car category, an airline ticket category, etc.). The assigned category may be additionally stored in the data structure 122 with the transaction data),label the transactions associated with the purchase category; (0021: assigns a category to the purchase transaction based on a type of the product and/or service involved in the purchase transaction (e.g., a hotel room category, a rental car category, an airline ticket category, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perevodchikov to include label the transactions associated with the purchase category of McMullan. Motivation to do so comes from the knowledge well known in the art that label the transactions associated with the purchase category would help in determining a category for a product to be compared to the second users interested and that would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perevodchikov et al., (U.S. Patent No. US11138631B1) in view of McMullan et al., (U.S. Patent Application Publication No. 20160232557) in view of Yu et al., (U.S. Patent Application Publication No. 20170127016).

As to Claim 13, Perevodchikov and McMullan teach the computer system of claim 12.
Perevodchikov and McMullan do not teach wherein the recurrent neural network comprises long short-term memory architecture.
However Yu teaches wherein the recurrent neural network comprises long short-term memory architecture; (0035: a Recurrent Neural Network (RNN) for language modeling... which is a simplification of the Long Short-Term Memory (LSTM) architecture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perevodchikov to include wherein the recurrent neural network comprises long short-term memory architecture of McMullan. Motivation to do so comes from the knowledge well known in the art that wherein the recurrent neural network comprises long short-term memory architecture would help in determining a category for a product to be compared to the second users interested and that would promote an increase in the sales and would therefore make the method/system more profitable.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perevodchikov et al., (U.S. Patent No. US11138631B1) in view of McMullan et al., (U.S. Patent Application Publication No. 20160232557) in view of Bhagwan et al., (U.S. Patent Application Publication No. 20160180382).

As to Claim 20, Perevodchikov and McMullan teach the computer system of claim 12.
Perevodchikov and McMullan do not teach wherein the purchase category is a vehicle purchase.
However Bhagwan teaches wherein the purchase category is a vehicle purchase; (0081: the car purchase can be determined to be associated with a “vehicle” category). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perevodchikov to include wherein the purchase category is a vehicle purchase of Bhagwan. Motivation to do so comes from the knowledge well known in the art that wherein the purchase category is a vehicle purchase would help provide a category that is specific to a product which the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.	

Claim Objections
4.	Claim(s) 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	
	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Predicting Product Purchase from Inferred Customer Similarity: An Autologistic Model Approach” describes “Product recommendation models are key tools in customer relationship management (CRM). This study develops a product recommendation model based upon the principle
that customer preference similarity stemming from prior response behavior is a key element in predicting current product purchase. The proposed recommendation model is dependent upon two complementary methodologies: joint space mapping (placing customers and products on the same psychological map) and spatial choice modeling (allowing observed choices to be correlated across customers). Using a joint space map based upon past purchase behavior, a predictive model is calibrated in which the
probability of product purchase depends upon the customer's relative distance to other customers on the map. An empirical study demonstrates that the proposed approach provides excellent forecasts relative to benchmark models for a customer database provided by an insurance firm”.

	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#20190034991 teaches similar invention which describes FIG. 4 is a flow chart illustrating an example of a method 400 of notifying a user to initiate interaction with another user. The method 400 can be implemented by the data processing system 145, for example by executing the user selection application 335. At step 405, the data processing system 145 can identify a first user entering a physical location. At step 410, the data processing system 145 can, responsive to identifying the first user entering the physical location, access a first user profile information 170 for the first user. At step 415, the data processing system 145 can compare the first user profile information 170 to user profile information 170 of a plurality of other users who are present at the physical location. At step 420, the data processing system 145 can, based on the comparing, identify, using a processor, at least a second user whose user profile information 170 most closely matches the first user profile information 170. At step 425, the data processing system 145 can communicate a notification to a client device used by the second user, the notification notifying the second user to initiate interaction with the first user. At step 430, the data processing system 145 can communicate to the client device used by the second user at least a portion of the first user profile information 170, wherein the client device is configured to present at least the portion of the first user profile information 170 to the second user. The data processing system 145 also can communicate any of a variety of other information to the client device used by the second user, for example predictive information pertaining to purchasing interests of the first user, medical data of the first user, and so on. Again, the client device can be configured to present such information to the second user.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621